The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection remained applicable as previously presented. Applicant requested that the rejection be held in abeyance until disposition of the claims is acknowledged and approved.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 8-9, 11-15 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Contractor (6,721,406) in view of Koch (7,526,076) and further in view of Goode et al (2006/0085519) or Harvey et al (7,864940).
Consider claims 1, 13 and 18, Contractor teaches a method and system, comprising: responsive to an incoming communication being received by a calling party device (col. 5 lines 11-15; called device received the name or phone number data); forwarding a request (i.e., access or querying), by the called party device, for information relating to a calling party on a data source remote from the called party device (col. 4 lines 7-15; the called device may access various storage databases formation related to the calling party; col. 5 lines 15-21; “choose a database to query upon the identifier data the has been received”); and retrieving/providing, by 
Contractor suggest of querying of databased to obtain location data (i.e., information) corresponding to the identity of the caller. Contractor does not explicitly suggest generating one or more audio files based on at least a calling party name; storing the one or more audio files and the calling party information in a cache of the called party device for a predefined period of time; and retrieving from the cache, by the called party device, an audio announcement and the other information associated with the calling party when a call session or data message from the calling party device is received at the called party device. 
In the same field of endeavor, Koch teaches the system and method for audio delivery of caller identification information (abstract). The system and method teaches generating one or more audio files based on at least a calling party name (col. 3 lines 11-15, lines 30-32); providing/retrieving the one or more audio files to the called party device (col. 2 lines 28-35; col. 3 lines 35-38, lines 61-66; col. 4 lines 1-3) based on the one or more audio files received. 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to substitute the audio delivery concept of Koch with Contractor’s location information and the result would have been predictable and result in providing enhanced audio delivery calling feature services by providing an selected audio announcement of the incoming call to the called party. 
Contractor and Koch did not explicitly suggest of storing the one or more audio files and the calling party information in a cache of the called party device for a predefined period of time; and retrieving from the cache, by the called party device, an audio announcement and the other information associated with the calling party.

Harvey et al teach a method and apparatus for caching caller-specific information to reduce costs and to provide faster access when providing caller-specific information to called parties within the communication network (abstract). Upon detecting the call to the called party, the calling party name cache is query to obtain calling party name to be forward to the called party and assign a limit time period for the cached information (col. 4 lines 16-31; col. 5 lines 14-53). 
Therefore it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the teaching of Goode or Harvey et al and the result would have been predictable and resulted caching at least of the audio files of the caller party name and information of Koch  and stored in the cache memory of the mobile device (i.e., called party) in order to reduced legacy as well as reduce cost by retrieving calling data from local cache memory prior to lookup in external databases (par. 0036 of Goode et al; col. 1 lines 5-15 of Harvey et al).
Consider claims 2-3 and 15, Contractor teaches verifying the status of an audio indicator; wherein verifying a status of the audio files if identifying that the status of the audio indicator is set as active (col. 4 lines 23-49; determining if additional information is needed or subscribed).
Consider claim 8, Koch teaches selecting a first module for playing the audio announcement based on a playback preference (col. 11 lines 53-col. 12 lines 10; select based on profile); and selecting a default module for playing the audio announcement when the first module is not available (col. 1 lines 11-25; default announcement). 

Consider claim 11, Contractor teaches wherein the information relating to the sending party further comprises at least one of a telephone number of the sending party, a name, a city, a state, an address, a photo, a video, a text, and a hyperlink, (col. 3 lines 59-67; col. 4 lines 1-49). 
Consider claims 12, 14 and 19, the combination teaches wherein the one or more audio files are transferred via an Internet Protocol (col. 4 lines 3-15, lines 33-59; access via Internet or LAN interface of Contractor; col. 8 lines 2-11 of Koch).
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
In response to Applicant argument that neither Goode or Harvey support caching one or more audio files and calling party information in a cache of the called party. Accordingly, the examiner respectfully disagrees. Applicant's arguments appear to directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the combination of Contractor, Koch and Goode or Contractor, Koch and Harvey would resulted in caching one or more audio files and calling party information in a cache of the called party for a predetermined period time. Contractor enabling the called party device to queries databases to obtain information regarding the caller and provide the information to the called party. Koch allows obtaining of audio caller names to be retrieves and provides to the called party. Goode and Harvey provide a concept of caching of contents (both audio and data)/calling party information with expiratory time limit so as to provide a quicker access to the information. Thus, in combination, the result would resulted in providing audio announcement of the caller party to the called party by the called party device by accessing audio files and caller information stored in the temporary memory (cache) with time sensitive (predefined time period) of the called party device. Therefore, the combination teaches the claimed features as presented.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:

(571) 273-8300

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
February 17, 2022